 In the Matter of WHITERooi QUARRIES,INC.apedUNITED CEMENT, LIME& GYPSUM WORKERS INTERNATIONALUNION, LOCAL No. 142, AFLCases Nos. C-P266 and R-;2646.Decided October 30, 1942Jurisdiction:quarrying, preparation, sale, and distribution- of limestone andallied products.Unfair Labor PracticesInterference, Restraint, and Coercion:anti-union statements ; threats to discon-tinue operations ; promise of wage increase ; circulation of petition urging Boardnot to certify the union ; interfering with elections.Remedial Orders:cease and desist unfair labor practices.Practice and Procedure:election set aside and representation petition dismissedwithout prejudice in view of lapse of time between filing of petitionand Board'sdisposition, thereof.Mr. T. Lowry Whittaker,for the Board.-Mr. Oscar Brown,of Philadelphia, Pa., for the respondent.Mr. Joseph J. Knapik,of Bellefonte, Pa., for the Union.Mr. George J. Hadjino ff,of counsel to the Board.DECISIONANDORDER4.STATEMENT OF THE CASEOn May 10, 1941, United Cement, Lime & Gypsum WorkersInternationalUnion, Local No. 142, affiliated with the Ameri-can Federation of Labor, herein called the Union, filed with theRegional Director for the Sixth Region (Pittsburgh, Pennsylvania), apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Whiterock Quarries, Inc.,Bellefonte, Pennsylvania, herein called-the respondent, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On July 7, 1941, the National Labor Relations Board,herein called the Board, issued its Decision and Direction of Election.'Pursuant to the Direction, an election by secret ballot was conducted onAugust 6, 1941, under the direction and supervision of the Regional133 N. L. R. B 145.45 N. L. R. B., No. 32.165 166DECISIONS- OF NATIONAL LABOR RELATIONS BOARDDirector. 'On September 8, 1941,the Regional Director issued andduly served upon the parties his Election Report.On September 12,1941,the respondent filed objections to the conduct of the ballot andthe Election Report,-and on October 24,1941, the Board issued its Sup-plemental Decision and Second Direction of Election,2ordering a newelection on the ground that the"secrecy of the ballot was. violated bythe counting procedure adopted by the Regional Director.On No-vember 21,1941, a second election was held.On December 5, 1941, theRegional Director issued his Second Election Report, statinginter alia,,that 82 votes were cast for the Union and 92 votes were cast againstthe Union.On December 9, 1941, the Union filed its objections to theSecond Election Report claiming interference by the respondent withthe employees'freedom of choice.On January 8, 1942, the Acting Re-gional Director issued his Report on Objections in which he recom-mended that the second election"be declared null and, void, and setaside."Thereafter,charges and amended charges of unfair labor prac-ticeswere duly filed by the Union,upon which the Board,actingpursuant to Article II, Section 36 (b) 'and Article III, Section- 10(c) (2), of National Labor Relations Board Rules and Regulations-Series 2, as amended, issued an order on May 7, 1942,directinga hearing on the said objections to the Second Election Report anda consolidation of both cases.On May 18, 1942,the Board,by its Regional Director,issued itscomplaint against the respondent,alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section.8 (1) and(3) and Section 2(6) and(7) of the Act.Copies of the complaint,the order of con-solidation,notice of hearing on the complaint,and notice of hearing'on, the objections to the Second Election Report were duly servedupon the respondent and the Union.Withrespect to the unfair labor practices,the complaint alleged,in substance,(1)that the,respondent had interfered with, te-strained,and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act by questioning its employeesconcerning their membership in the Union; by statements disparag-ing the Union; by threats and warnings that the respondent's plantwould be closed if the Union won an election conducted by the Boardamong its employees and by promising a wage increase if theUnion did not win said election; by permitting the circulation on therespondent's property during working hours of a petition which' wasdirected against the Board's certification of the Union as bargain-ing representative of the respondent's employees;and by causing236 N L. R B 395. WHITEROCK QUARRIES, INC.167credit to be refused certain employees because they, had filed of&-'davitswith the Board; and (2) that the respondent discrimina-torily refused to re-rent or re-lease houses owned by the respondentto certain employees because they joined and assisted the Union.In its answer to the complaint filed on May 30, 1942, the respondentdenied''tliat it had engaged in the unfair labor practices alleged.Pursuant to notice, a hearing on the complaint case and theobjections to the second election was held from June 1 to 9, 1942,at Bellefonte, Pennsylvania, beforeWilliam E. Spencer, the TrialExaminer duly designated by the Chief Trial Examiner.The Board,the respondent, and the Union were represented by counsel and par-ticipated in the hearing.Full opportunity toy be heard, to examineand cross-examine witnesses, and to 'introduce evidence bearing onthe issues was afforded all parties.At the opening of the hearing,,the Trial Examiner denied a motion by the respondent for a billof particulars, but granted the respondent leave to apply for acontinuance if surprised by evidence adduced by the Board.A2-day continuance was thereafter granted on motion by the respond-ent at the close of the Board's case.At the close of the Board'scase, the respondent moved to dismiss the complaint in its entiretyand, in the alternative, to dismiss certain paragraphs thereof.Bothmotions were denied.At the close of" the hearing the respondentrenewed its motion to dismiss the complaint., The Trial Examinerreserved ruling on this motion and denied it in his IntermediateReport.At the close of the hearing, the Trial Examiner granted,without objection, the Board's motion to conform the pleadings tothe proof.All parties waived oral argument before the Trial Ex-aminer and made no requests for the filing, of briefs.During thecourse of the hearing the Trial Examiner made rulings on a num-ber of other motions and objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudical errors were committed.The rulings arehereby affirmed.On . July 18, 1942, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties, in whichhe found that the respondent had engaged in and was engagingin unfair labor practices affecting commerce, within the meaningof Section 8 (1) of the Act and recommended that the respondentcease and desist therefrom and take certain affirmative 'action deemednecessary to effectuate the policies of the Act.He also found thatthe respondent had not- engaged in unfair labor practices within themeaning of Section 8, (3) of the Act.Thereafter the Union andthe respondent filed exceptions to the Intermediate Report.Therespondent also submitted a brief in support of its exceptions.Pursuant to notice duly served on all parties, a hearing for the pur- 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDpose of oral argument was held before the Board in Washington,D. C.; on September 10, 1942.The respondent and the Union wererepresented by counsel and participated in the argument.TheBoard has considered the exceptions to the Intermediate Report andthe brief filed in support of the respondent's exceptions,, and, insofaras the- exceptions are inconsistent with the findings, conclusions, andorder set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Whiterock Quarries,-Inc.,.is a Pennsylvania cor-poration having its principal office in Bellefonte, Pennsylvania, andits plant, which includes 6 quarries, in the vicinity of Bellefonte. Itis engaged in the quarrying, preparation, sale, and distribution oflimestone, building furnace stone, high calcium lime, and alliedlimestone products.The principal raw materials and supplies usedin the respondent's operations are coal, shipping materials, greaseand oil, electrical supplies, and miscellaneous machinery parts andequipment.During the calendar year 1941, the approximate totalsvalue of such materials amounted to $205,484, of which approxi-mately 37 percent represented shipments to the respondent's plantfrom points outside Pennsylvania.During the same period, thetotalvalue of the respondent's finished products amounted toapproximately $537,849, of which about 33 percent representedsales and shipments to points outside the Commonwealth of Penn-sylvania.Approximately 188 persons. are employed by the re-spondent.For, the purposes of this proceeding, the respondentadmits that it is engaged in commerce, within the meaning of theAct.H. THE ORGANIZATION INVOLVEDUnited Cement, Lime & Gypsum Workers International Union,Local No. 142, is a labor organization affiliated with the AmericanFederation of Labor, admitting to membership employees of therespondent.HI. THE UNFAIRLABORPRACTICESA. Interference, restraint, and coercion1.Anti-unionstatementsThe Union beganorganizationalactivitiesamongthe respondent'semployeesinMarch 1941, and on April2,a charter was granted WHITEROCK QUARRIES, INC.169to Local 142.On April 23, the Union requested recognition as bar-gaining representative and on May 10 it filed with the Board apetition for investigation and certification.An election was there-after conducted by the Board among the respondent's employees onAugust 6, 1941.A majority of the ballots cast in this electionfavored the Union but, upon objections filed by the respondent, theBoard voided the election and directed that a second election beheld.Accordingly, a second election was conducted by the Boardon November 21.The Union failed to receive a majority of thevalid votes cast.Most of the anti-union statements attributed to the respondent bywitnesses at the hearing were made during the periods immediatelypreceding each of these two elections.A large number of employeeseligible to vote in the elections testified that W. H. Noll, Jr., a memberof the respondent's board of directors, sought to influence them tocast their votes against the Union.Lawrence Lowery testified thatabout a month prior to the first election Noll questioned him as to"How is she going out there?" and that when he replied, "I thinkshe is going all Union," Noll stated : "If it goes union, we will haveto close down," and further commented that the respondent could notpay the wage scale demanded by the Union. Paul Faust testified thaton the day preceding the second election Noll told him that, if he"would be doing what was right," he would vote for the "company."Noll reminded Faust that he was "pretty well fixed" at that time andsuggested that if he wanted to remain "satisfactorily employed," heshould vote for the "company."According to this witness, Noll fur-ther stated that the respondent had spent between $18,000 and $20,000fighting the Union, and that if excessive demands were made by theUnion, the respondent's plant would be shut down. Irvin Mulbargertestified that the day before the second election Noll told him that therespondent had spent a large sum combatting the Union, remindedhim that he was too old to get a job elsewhere, and warned him that,if the respondent closed its plant, Pleasant Gap would be "nothingbut a ghost town."Walter Mulbarger and Harold Sunday both testi-fied that Noll told them that if the Union lost the election the em-ployees would be given a wage increase.Walter Mulbarger furthertestified that Noll told him that all unions were alike and that theA. F. L. was as radical as the C. I. O.William Bechtol testified thaton the day of the second election, before the polls closed, Noll askedhim if he had voted and that when Bechtol replied in the negative,Noll stated, "If you vote for the company everything will go along allright but if you vote for the union . . . you might be out of workin 4 or 6 weeks." The testimony of these witnesses was not denied,ismutually corroborative, and we credit it, as did the Trial Examiner. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is the respondent's position that it is not bound by the statementsofW. H. Noll, Jr., since it did not authorize them and since Noll'ssole connection with the respondent is his position as a director, anon-remunerative office.W. H. Noll, Jr., is the father of Ray Noll,the respondent's secretary, treasurer, and general manager.In part-nership with his brother, Abner Noll, he owns and operatesa generalmerchandise store in Pleasant Gap, a small community and the seatof the major part of the respondent's operations. It was in the vi-cinity of the Noll store that all the conversations in question tookplace.W. H. Noll, Jr., was one of the original incorporators of therespondent, has served continuously on the respondent's board of di-rectors from the time of its formation, and owns 90 shares, or about1.9 percent, of the respondent's stock.His position as director clearlyidentifies him with the management since, in the words of Ray Noll,"The board of directors is the management of the company.All de-cisions are final with them."Ray Noll also stated that the labor -pot-icy of the respondent is determined by the Board of Directors.NollJr.'s position with the respondent was a matter of common and gen-eral knowledge in the community of Pleasant Gap and it is obviousthat the employees whose choice he sought to influence considered thathe was speaking in his managerial capacity.That lie was not ex-pressly authorized by the respondent to make the statements attrib-uted to hint by the Board's witnesses is immaterial.3The respondent-did not repudiate the statements of W. H. Noll, Jr., and took no actionwhatever to inform the employees that such statements did not havethe respondent's approval.We find, as did the Trial Examiner, that the statements of W. H.Noll, Jr., related above were made in his capacity as a member of therespondent's board of directors and are binding upon the respondent.Other witnesses testified to anti-union statements made to them byWard Showers, foreman of the lime department, by'Harry Ulrich andFremont Hile, quarry foremen, and by -Ray Noll, the respondent'sgeneral manager 4Norman H. Grove testified that Foreman Showers questioned himconcerning the Union in May 1941 and told, him that Ray Noll, therespondent's general manager, had said that if the plant "went union"he would "shut the place down."Kenneth King testified that inNovember 1941, prior to the second election, Ulrich, his foreman, told3SeeSwiftdCompany v. N.L. R. B.,106 F.(2d) 87(C. C A. 10),enf'g as mod.Matter ofSwift &Company,a CorporationandAmalgamated Meat Cutters&ButcherWorkmen of North America, Local No 641,et al,7 NL. R. B 260.The respondent's counsel,refused to stipulate that Showers, Ulrich, and Rile occupiedsupervisory positions within the meaning of the Act, but it is clear from all the testimonythat Showers.Ulrich, and Rile were in charge of their respective departments and exer-cised all' of the ordinary supervisory functions.They were referred to thioughout thehearing by Ray Noll and other respondent's witnesses as "foremenr WmTEROCK' QUARRIES, INC.171him that if the.Union won the election, Ray Noll would shut the plantdown and sell the equipment for junk, and that Ulrich repeated this'statement to another employee, Donald Confer.Confer corroboratedKing's testimony and testified that Ulrich also declared, "Boys, we aregoing to have another election . . . The boss has already promisedus a 5-cent raise if the Union does not go through." Showers deniedthat he made the statement attributed to him by Grove or that heuttered any statements against the Union to any employee.Ulrichdid not testify.sWe, like the Trial Examiner, do not credit Showers'denial and find that he' and Ulrich made the statements attributed tothem by the employee witnesses.Theodore Ripka testified that on the day of the second election hisforeman, Fremont Hile, accompanied by William Wells, an employee,visited him at his father's farm some 21 miles from the respondent'splant, and offered to'drive him to the polls if he wished to vote. Itwas Ripka's testimony that both men were drinking and that theyoffered him a drink.According to Ripka, Hilo stated that, if thecompany lost the election, he thought Ray Noll would shut the plantdown and added that he could "almost guarantee if we will the electionyou are due for a 5-cent raise."Me admitted that- he accompaniedWells in the latter's car on this occasion and state that he was presentwhen Wells talked to Ripka about the election, but denied that hespoke to Ripka about the election, that he and Wells had any conver-sation about the election, that Wells had revealed to him the purposeof his visit to Ripka, or that he had any knowledge of Wells' intentionin this respect.Hile testified that he accompanied Wells for the pur-pose of visiting a priest and that, after leaving Ripka, Wells carriedhim to his destination.He admitted that he bought whiskey on theway to Ripka's place and that drinks were shared with Wells andRipka.Wells, who followed Hile on the witness stand, admittedthat the sole purpose of his trip to Ripka was to ask Ripka to vote.In view of Wells' testimony that lie requested I-Iile's permission togo to see Pipka, it is unlikely that Hile would not inquire concerningWells' purpose in making the visit, or that Wells would not state hispurpose.Nor is it likely that Hile would have indulged in drink ifhe had accompanied Wells in order to see a priest. It is a reasonableinference from the fact that Foreman Hile accompanied Wells that,their intention was not confined to securing an increase in the numberof votes cast" but was to influence Ripka to vote against the Union.The Trial Examiner was impressed with Ripka's testimony as straight-forward and convincing, while Hile's version of the incident was sug-'5Ulrich leftthe respondent's employ on March 11, 1942. The record does not disclosewhether therespondent made any effort to have him appear as a witness. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDgestive to him of fabrication.We find, as did the Trial Examiner,that Hile made the statements attributed to him by RipkaHarold Johnson'testified that on the day of the second election,before the polls closed,Ray Noll approached him where he wasworking and asked him if'representatives of the Union had talkedto him, adding that the - employees would get a wage increase iftheUnion lost the election. -Johnson voted in the election but,according to his testimony,did not vote as he had intended to priorto his conversation with Noll.Although Noll denied that he madethe statements attributed to him by Johnson;we find,in agreementwiztli the Trial Examiner,from the demonstrated opposition to theUnion of W. H. Noll,Jr., a director of the respondent,and Showers,Ulrich, and Hile, supervisors,that his denial is not to be creditedand that he made the statements testifiedto byJohnson.It is thus'apparent that the respondent,by urging the employeesto vote for the "company"and against the Union,7by warning themthat if the Union won the election the respondent would probablycease operations,and by assuring them of'a wage increase in theevent the Union lost the election,seriously interfered with the free-choice of representatives in the elections.Even if, as claimed byits general manager, the respondent instructed its supervisors priorto each of the elections to refrain from any and all forms of inter-lerence with or participation in union activities,itwould neverthe-,less be responsible for their action 8We find, as did the Trial Examiner,that the respondent, by theanti-union'statements of its officers, agents, and supervisors, hasinterfered with, restrained,and coerced its employees in the exerciseof their right to self-organization,to form,join, or assist labororganizations,to bargain collectivelythroughrepresentatives of theirown choosing,and to engage in concerted activities for the purposesof collective bargaining and other mutual aid and protection asguaranteed in Section 7 of the Act.8Ripka testified that as Wells was leaving Wells told Ripka, "You go in and vote theway you want to " The Trial Examiner found, and the Board concurs in the finding,that such a statement, made in the presence of the employee's foreman- and only afterthat foreman had indicated the respondent's desire for the Union's defeat, is of littleprobative value on the issue of the employee's freedom from the respondent's coercivepressure in the election of a collective bargaining representative.7 SeeMatter of Sunbeam Electric Manufacturing CoandUnited Electrical, Radio, &Machine Workers of America (C I.0.), 41 N L R B 469, decided May 29, 1942, inwhich the Board stated that an "election is not a contest between a labor organizationand the employer of the employees being polled, and participation by an employer in apre-election campaign as if he were a contestant is in interference with the employees'right to bargain collectively through representatives 'of their own choosing.' "8 SeeIn the Matter of American Cyanamid Co.andUnited Phosphate Workers UnionNo. 22036,37 N. L R B 578, decided December 13, 1941Also :Swift & Company v. N. L.R. B , supra;and H.J.Heinz Co. v. N. L. R. B.311 U. S. 514. WHITEROCK QUARRIES, INC.1732.The Shirk petitionFollowing the first 'Board election and while the respondent'sobjections to the election report were pending before the Board,Clarence Shirk, the respondent's plant electrician, began on October9 the circulation of a petition among the employees.The petition,addressed to the Board, urged it not to certify the Union as thebargaining representative of the respondent's employees and statedin substance that the interests of National Defense would be jeop-ardized by certification and that the "cooperation and harmony"of the employees would be disrupted when the Union attempted "toimpose their unfair ideas on all employees."A copy of the petition,in evidence, bears the names of 97 of the respondent's employees.Lee St. Clair, an employee in the pulverizing department, testi-fied -that the petition was presented to him by Shirk and that hesigned it in the plant during working hours, and that SolomonBanford, another employee, signed at the same'time in his presence.Banford did not testify.John Burd, an employee in quarry No. 5,testified that he was summoned to Shirk's office during workinghours and that Shirk there presented him with the petition, whichhe signed at that time.Shirk admitted that he offered the petitionto Earl Hogencamp,'an employee, in his office which was located about150 feet from the main plant office, and that he also took the petitionto several of the respondent's tenant houses and there solicitedemployee-tenants to sign.Shirk testified that he started circulation of the petition when heheard that the Union had won the-first election because "to my own-estimation, the Union was not the majority, so I got the petition upto find out."He denied that the respondent assisted in the prepara-tion and circulation of the petition and testified that it was drafted byhim with the assistance of a local attorney, whose fee he paid out ofhis own funds.He testified first that the petition, was circulatedopenly and without concealment but, on further questioning, statedthat he attempted to conceal it from the respondent's supervisors.When asked on cross-examination where he had secured the case num-ber appearing on the petition," he replied, "I don't think I have toanswer you that," and when instructed to answer, testified that thecase number was given to him by "some members of the Local," whosenames he first refused to reveal and later could not recall. Shirktestified on direct examination that he offered the petition to EarlHogencamp, in his office, in the presence of two other employees, andthat a discussion concerning the petition took place there.Later,This case number appeared on the Board's order and direction of the first election andwas duplicated in the title of the Shirk petition, which copies the title of theBoard's case- 174DECISIONS OF NATIONALLABOR RELATIONS BOARDduring cross-examination, he gave contradictory testimony on thesepoints.The Trial Examiner found Shirk to be an evasiveand unre-liable witness.We agree and find, as did the TrialExaminer, fromthe testimony of St. Clair and Burd that the petitionwas freely cir-culated in the respondent's plant duringworking hours.As, the respondent's plantelectrician,Shirk wasfrom time to timefurnished withone or morehelpers who were directly underhis super-vision.He attended to the wiring of the respondent's, tenant houses,read the meters at these houses once a month, and on several occasionswas designated to hand to the respondent's tenants "quit" notices.Also, according to his own testimony, he had a house or substationassigned to him, which was located close to the respondent's mainoffice, where he kept his tools and electrical supplies and which hetermed his "office."We are, moreover, convinced from the respondent's opposition to its' employees' choice of the Union as theirbargaining representative, as evidenced by the statements of its officersand supervisory employees herein before discussed, from the peculiarwording and tenor of the Shirk petition, from the, relationship exist-ing between the respondent and Shirk, as well as from the circum-stance of the unhampered circulation l of the petition in the plant-during working hours, that the respondent had knowledge of the Shirkpetition and sponsored and approved its circulationi.The petition,was obviously designed to override the results of the election con-ducted by the Board and, thereby to deprive the employees of thebenefits of collective bargaining through their freely chosen repre-sentative.We.find, as did the Trial Examiner, that by the circulation of theaforesaid petition among its employees, the respondent interferedwith,, restrained, and coerced its employees in the exercise of rightsguaranteedin Section7 of the Act.We find that by anti-unionstatements,by threats and warningsthat the plant would be closed if the Union won the election, bypromises of wageincreaseif the Union did not win the election, andby the circulation of the Shirk petition, most of,which events occurredeither on the day of the second election or in the days immediatelypreceding it, the respondent interfered with the conduct of the secondelection.We find also that because of such interference the secondelectionwas inconclusive as to the determinationof - a bargainingrepresentative of the respondent's employees.03.The alleged discriminatory denial of creditAs already stated, W. H. Noll, Jr., and his" brother, Abner Noll,owned and operated a general merchandise store in the communityof Pleasant Gap, the site of the respondent's major operations.For WRITEROCK QUARRIES,INC.175some years the respondent's employees have, through written authori-zations furnished the respondent, arranged to have deductions madefrom their wages toward the payment of their store accounts. It wasundisputed that- similar deductions had been authorized and honoredby the respondent in the payment of accounts at other stores and placesof business.Ray Noll testified that such deductions had been dis-couraged for several months and had been discontinued completelyseveral weeks prior to the hearing, except in the matter of insurancepremiums and similar urgent transactions.The complaint alleged that the respondent caused credit to be refusedby the Noll store to certain employees, and in particular to Paul Faustand Richard Royer, because' they filed with the Board, affidavits insupport of the Union's objections to the Election Report on secondelection.It is undisputed that Faust, Royer, and several other em-ployees filed the said affidavits and that copies of the affidavits werefurnished to the respondent's counsel on or about January 10, 1942.Of the employees filing affidavits, only Faust and Royer testified thatthey had been denied credit by the Noll store.Faust testified that he had traded at the Noll store for about 21/Ayears, when, on February 24, 1942, he receive a notice signed by Ema-dineMoore, clerk at the Noll store and daughter of W. H. Noll, Jr.,that he would not be granted further credit.The notice stated thatthe reason for terminating his credit was that he had failed to make a;payment on his account at the time it fell due.Faust admitted that hehad failed to make the payment and that this was the first time he had"skipped" a payment in his dealings with the Noll store.He furthertestified that he had been informed by the respondent that it was dis-continuing its practice of allowing deductions to be 'made from wagesfor the purpose of paying store accounts but was unable to recallwhether he had received such advice before or after the notice from theNoll store.There is no evidence that, after receiving the notice fromthe Noll store, Faust made any effort to have credit extended.Rover testified that, in January 1942, Emaline Moore refused tosell him certain merchandise on credit.-According to Royer, EmalineMoore told him that she did not "figure" he deserved a favor from thestore after swearing out the affidavit against her father.Rover testi-fied that he had been accustomed to buy on credit from the Noll storeand had never before'been refused such terms.He admitted that be,owed the store $8 or $10 at the time credit was denied him, but statedthat he had owed larger amounts on prior occasions without having hiscredit impaired.Emaline Moore did not testify.The only other testimony which might be construed to support theallegation of the 'complaint was a statement of John C. Butts, anemployee, that following the first election, W. H. Noll, Jr., told him 176DECISIONS OF NATIONAL,. LABOR RELATIONS BOARDthat if he voted for the Union his credit would be cut off.Accordingto Butts, credit was denied him at the Noll store about a month prior tothe hearing in the instant case.On cross-examination, however, headmitted that he had "lost" his credit at the Noll store on two prioroccasions and that he owed the store $13 when his credit was stoppedthe last time.When, on the last occasion; he asked W. H. Noll, Jr.,why the store did not grant hifn further credit, Noll replied that hewould first have to meet his outstanding bill.Butts was not one ofthose who filed an affidavit with the Board,_ and, since he did notbecome a member of the Union until May 1942, it appears improbablethat Noll would have singled him out as the object of the threats towhich Butts testified.We, like the Trial Examiner, do not creditButts' testimony. on this point.We are of the opinion that the allegation of the complaint that therespondent, through the agency of the Noll store, caused the credit ofthe employees to be denied because they filed affidavits with the Board,has Ilot been established. 'We concur in the opinion of the Trial Ex-aminer that the isolated remark of Emaline Moore, made to Royer atthe' time he was refused credit on a small purchase, is not sufficient tosupport a conclusion that said denial of credit is properly attributedto the respondent.There is no evidencethatEmaline Moore was au-thorized by the respondent to make such a statement,or that she madethe statement in behalf of the respondent.We find, as did the TrialExaminer, that the respondent did not deny Paul Faust, RichardRoyer, and certain other employees credit at the Noll store because theyfiled affidavits with the Board.'B. The alleged discriminatory refusal to re-rentThe respondent owns several houses which it has for some yearsrented to its employees.As of January 1, 1942, there were 18employee-tenants occupying these houses.The houses are normallyleased on 'an annual basis, the leases expiring on April 1 of eachyear.It has been the respondent's practice, on or about January1of each year, to serve on all tenants of such houses a quit notice,requiring the renewal of existing leases or removal from the houseson or before March 31.The complaint alleged that the following employee lessees wererefused renewal of their .leases as of April 1, 1942, because they hadjoined and assisted the Union :James MitchellPeter RoseAlbert AlterioRansler BaneyVance AlterioJoseph CoregeHarris BechdelGeorge KurtzJames Tenalio WHITEROCK- QUARRIES, INC.177It is not disputed that all the respondent's tenants received quitnotices on or about January 1, 1942.All but one of these noticeswere served on the tenants by Clarence Shirk, plant electrician,accompanied by John Tressler, an employee.It was stipulated that the respondent in 1942 refused to re-rentor re-lease to all the employees named above except Peter Rose andJoseph Corege, and it is not disputed that these two employees failedto re-lease the properties they occupied. It was further stipulatedthat nine other employees were granted a renewal of their leases.We shall consider the facts as to each of the employees as to whomdiscrimination is alleged.,James Mitchelloccupied a tenant house which was located on oneof two farms owned by the respondent. The farm was leased in1941 to Andrew Rockey, a non-employee. It was Ray Noll's undisputed testimony that in 1941 the barn and certain other propertieson the Rockey farm burned down and that Rockey refused to re-rentthe farm in 1942 because of the lack of a barn on the premises.Joseph Rosage, also a non-employee, thereafter agreed to rent thefarm provided the house occupied by Mitchell were made availablefor Rosage's son, who assisted Rosage in farming.The respondentrefused to renew Mitchell's lease, leased the farm to Rosage, andthe house formerly occupied by Mitchell was thereafter occupiedby Rosage's son.Mitchell, who occupied the respondent's house for3 years,--testified that he was requested by Shirk to sign the petitionreferred to above, that Shirk told him, "if you don't sign, probablyyou will have to move in the spring," and that he replied that hedid not want to sign the petition as he was a member of the Union.Shirk denied the statement attributed to him by Mitchell. It wasMitchell's testimony that, upon vacating the respondent's house, hewas compelled to move to a house which was more distant from hiswork and for which he had to pay a higher rental.Peter RoseandAlbert Alteriooccupied adjoining houses in thetown of Pleasant Gap.According to the testimony of Ray Noll,the respondent had planned for several years to convert theseproperties into a general office building, and that it was pursuantto these plans that Rose and Alterio were refused the re-rental oftheir houses.Rose moved to a house which he had bought in Pleas-ant Gap, and the house- formerly occupied by him was thereafterused by the respondent for the storage of office equipment.Alterio,upon the expiration of his lease, sought to obtain possession of ahouse which he owned at Bellefonte and which was then occupied bya tenant.Unable to secure possession of his own house, Alterio hasremained in the respondent's house, without a renewal of his lease.According to Noll, the respondent has been delayed in its plans493508-43-vol. 45-12 178 - DECISIONS-& NATIONAI^`LAB'OR-1!ELATIONS BOARDto convert the property into a general office building by Alterio'scontinued occupancy of the house.George Kurtzoccupied a small house in Pleasant Gap.Accordingto his testimony,he had been seeking a larger house and prefers thehouse he now occupies to the one that he vacated following receiptof the respondents quit notice.It was Noll's testimony that the re-spondent intends to dispose of the house and use the lot on which itis situated for additional stock piles.A stock pile is presently located75 feet from this property.This house has not been re-rented.Harris Beehdeloccupied a house which was close to the respondent'squarry at Jacksonville.He leased the house on or about September 1,1941, for a 7-month period.According to Noll, he advised Bechdelat the time the lease was executed that he might not be permitted tooccupy it beyond the 7-month period, since the house was intendedfor the use of the quarry foreman.Bechdel testified,that he latervoluntarily left the respondent's employ 'for a better position.Al-though refused a renewal of his lease,he has continued to,occupy therespondent's house, as, he has not secured another house convenientto his new job.According to Bechdel, he advised the foreman underwhom he worked while in the respondent's employ that he was a mem-ber of the Union, but his testimony does not indicate whether he madethe disclosure before or after he was refused the re-rental of hishouse.Joseph Coregeoccupied a house in Pleasant Gap.After receivingthe quit notice,he bought the house from the respondent and continuedto occupy it. It was his testimony that he was satisfied with hispurchase, although he would have preferred to continue to rent the,property.Ransler Baneyand his mother occupied one of the houses.WhenNoll was requested by Mrs. Baney to re-let the house,he told her thathe had received an offer for its purchase from Robert Breon and sug-gested that they might be able to rent the house then occupied byBreon.The Baneys,pursuant to this suggestion,secured the Breon 'house, and the respondent furnished them with a truck for movingtheir household goods.Breon did in fact purchase the house formerlyoccupiedby theB'aneys.James Tenaliooccupied a house in Pleasant Gap, which, accordingto Noll, was built by the respondent of concrete blocks andin a rec-tangular shape, with a view to converting it eventually into a store-room or office.After Tenalio vacated the house, it' was converted intoa, storeroom for electrical equipment.The respondent furnished Te-nalio with a truck and driver for moving his household goods from the,respondent's premises.Vance Alteriooccupied a house across the street from Tenalio.This property is adjacent to properties which, according to Noll, the WHITEROCK QUARRIES, INC.179respondent-plans to convert into a general plant office and is the onlyspace available for parking in connection with the proposed office.The house,since being vacated by Alterio, has been partly dismantled.All of the employees refused the re-rental of the houses,with theexception of Ransler Baney, were members of the Union in 1941.Baney signed an application for union membership in February1942, and paid 50 cents at that time,but according to Ream, presi-dent of the Union Local, has not been at any time and is not now afull-fledged union member.On the other hand, all of, the employeeswho were granted new leases,with the exception of Harry Kellerand John Butts,were not members at the time the leases were re-newed.Keller and Butts each applied for Union membership andpaid a 50 cent fee, in 1941, and became full-fledged members inMay 1942. It also appears that the Shirk petition,through whichthe respondent might have gained knowledge of the union prefer-ences of its employees,was signed by all the employees who weregranted the renewal of their leases,with the possible exception ofCurtin Dunklebarger,10while of those refused such renewal onlyBaney signed the Shirk petition.However, such inferencesas mightbe drawn from these facts as to comparative union activity are in-sufficient to overcome the respondent's explanation of the circum-stances under.,which the employees were refused re-rental of thehouses.-It appears that none of the houses in question has been rentedto any other employee and that, where the houses were offered forsale, the tenants were afforded an opportunity to purchase. Bech=del's case is clearly without merit, since it was not disputed that,at the time he leased the house, he was definitely advised that thelease would not be renewed.The respondent's explanation that theproperties occupied by Kurtz, Vance Alterio, Rose, Albert Alterio,and Tenalio,are to be converted from dwellings to use in connectionwith the operation of the respondent's plant, pursuant to an existingplan, must be credited,as it is uncontradicted,plausible, and entirelyconsistent with the facts.The, salve is true with respect to RayNoll's testimony that he was authorized-in the fall of 1941 to .sellthe property occupied by Ransler Baney, and the houses,but, notthe lots, of properties occupied' by Kurtz, Vance Alterio, AlbertAlterio, and Peter Rose.Whileitwas Mitchell'stestimony thatShirk threatened that if he did not sign the petition he might berequired to vacate his house,the respondent's explanation of thecircumstances under which Mitchell was refused the re-rental ofhis house'ispersuasive.Furthermore,it is unlikely that had therespondent been motivated by its desire to be rid of its union em-ployees, it would have cooperated with them in securing other dwell-10The naive "Civifin Dinklebai ger" appears`on the petition. 180'DECISIONS OF- NATIONAL LABOR RELATIONS BOARDings, as it -did in the case- of Baney,, or would have sold them itsproperties, as it did in the case of Corege, or would have furnishedthem with facilities for moving, as it did in the cases of Tenalio andBaney.There was no showing that any of the employees deniedre-rental of their houses were forced thereby to relinquish their jobs.Upon all the evidence, we find, in agreement with the Trial Ex-aminer, that the respondent did not refuse to re-rent or re-lease itstenant houses to the employees because'they joined and assisted theUnion.-IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring in connection with the operations of the respondent de-scribed in Section I, above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYSince it has been found that the respondent has engaged in certainunfair labor practices, we shall order that, it, cease and desist there-from and take certain affirmative action which we deem necessary toeffectuate the policies of the Act.Having found that the respondentdid not deny credit to certain employees because of their union activityand that it did not discriminatorily refuse to re-rent or re-lease itsdwellings to certain other employees, we shall dismiss the complaintin these respects.Since we have found that the respondent, by its unfair labor prac-tices, has interfered with the conduct of the election and the freechoice of representatives by its employees at the election of November21, 1941, we shall set aside and vacate the election. In view of thefact that almost a year and a half has elapsed since the Union filedits petition for certification, we shall dismiss that petition withoutprejudice to the institution of a new proceeding at any time.Upon the basis of the above findings of fact and the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.United Cement, Lime & Gypsum Workers International Union,Local No. 142, affiliated with the American Federation of Labor, isa labor organization, within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re- WHITEROCKQUARRIES, INC.181spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.4.The respondent.has not engaged in unfair labor practices, withinthe meaning of Section 8 (3) of the Act.5.The election of November 21, 1941, is null, void, and of no effect.ORDERUpon the basis of the, above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Whiterock Quarries, Inc., its officers, agents, successors, and assigns,shall :1.Cease and desist from in any manner interfering with. restrain-ing, or coercing its employees in the exercise of the rightto self-organization,to form, join, orassistlabor organizations, to bargaincollectively through representatives of, their own choosing, and toengage inconcerted activities for the purpose of collectivebargain-ing or other mutual aid or protection, as guaranteed in Section 7of the National Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Post immediately in conspicuous places at its plant and ateach of its quarries in Centre County, Pennsylvania,and maintainfor a period of at least sixty (60) consecutive days from the-date ofposting, notices to its employees stating that it willnot engage inthe conduct from which it is ordered to cease and desist;(b)Notify the Regional Director for the Sixth Region in writingwithin ten (10) days from the date of this Order what steps 'therespondent has taken to comply herewith.IT IS FURTHER ORDERED thatthe complaint,insofar as it allegesviolations of Section 8 (1) and (3) of the Act, by causing creditto be denied and by.refusing to re-rent houses, be, and it herebyis,dismissed._AND ITIS FURTHER ORDERED thatthe Second Election of Novem-ber 21, 1941, be, and it hereby is, declared null and void and setaside, and that the petition for investigationand certification ofrepresentatives of employees ofWhiterock Quarries, Inc., filed bythe United Cement, Lime & Gypsum Workers International Union,Local No. 142, AFL, be, and it herebyis,dismissedwithout preju-dice to thefiling of a new petition.Mn. WM.M. LEISERSONtook no partin the consideration, of theabove Decision and Order.